Citation Nr: 0120112	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder, claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1972.
This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.


REMAND

In September 1995, the veteran submitted a claim of 
entitlement to service connection for lung problems which he 
attributed to in-service asbestos exposure.  Thereafter, 
medical records were obtained, and the veteran underwent a VA 
medical examination in March 1996.  Following examination of 
the veteran, the examiner's impressions were: 1) chronic 
obstructive pulmonary disease (COPD), severe; 2) Asbestos 
exposure without evident relationship to COPD; and 3) chronic 
rhinitis.  Service connection was subsequently denied for 
COPD by a March 1996 rating decision.  The RO determined that 
the claim for service connection for asbestosis was "not 
well grounded" because the veteran did not have this 
disease.  The veteran was informed of this decision, and did 
not appeal.

In May 1998, the veteran submitted a VA Form 21-22 
(Appointment of Veterans Service Organization As Claimant's 
Representative) designating Disabled American Veterans (DAV) 
as his accredited representative.  

In February 1999, DAV submitted a statement on behalf of the 
veteran, raising a claim for service connection for residuals 
of asbestos.  By a December 1999 rating decision, the RO 
denied service connection for asbestos exposure.  Thereafter, 
DAV submitted a Notice of Disagreement on the veteran's 
behalf in February 2000.  A Statement of the Case was issued 
to the veteran in March 2000, with a copy being sent to DAV.  
The veteran perfected his appeal by filing a VA Form 9 
(Appeal to the Board) later in March 2000.

In July 2000, the veteran submitted a new VA Form 21-22, in 
favor of the Veterans of Foreign Wars (VFW) as his accredited 
representative.  This appointment was acknowledged on July 
10, 2000.  However, the record reflects that the RO sent 
copies of an August 2000 letter and the February 2001 
Supplemental Statement of the Case to DAV, and did not send 
any copies to VFW.  Further, the local DAV representative 
submitted a statement in support of the veteran's claim in 
May 2001.  On the VA Form 8 (Certification of Appeal), dated 
May 8, 2001, DAV was listed as the veteran's accredited 
representative.  By correspondence dated May 9, 2001, the RO 
sent correspondence to the veteran informing him that his 
case was being transferred to the Board.  A copy of this 
correspondence was apparently sent to VFW, with no copy going 
to DAV.

After the case was transferred to the Board, the veteran's 
claims file was forwarded to a national representative of VFW 
for review and comment.  In a July 2001 statement, the 
national representative stated that it was unable to comply 
with the request.  It was noted, in part, that slightly less 
than 4 months after the veteran submitted his Substantive 
Appeal, a new VA Form 21-22 in favor of VFW was received by 
the RO and was acknowledged on the same date.  However, the 
national representative stated that the Power of Attorney was 
accepted in error as VFW Policy and Procedure prohibited the 
organization from accepting representation in an appealed 
case once the Substantive Appeal had been filed.  Moreover, 
it was noted that, notwithstanding the July 2000 
acknowledgment, the RO continued to send copies of 
correspondence to DAV, that DAV continued to actively 
represent the veteran, including submitting a statement in 
support of the veteran's claim in May 2001.  Further, there 
was no indication in the file that VFW entered an appearance 
on the veteran's behalf at any time subsequent to the July 
10, 2000 acknowledgment.  In view of the foregoing, the 
national representative stated that VFW was unable to accept 
representation in this case.  If necessary, the Board was 
requested to consider this document as a motion to withdraw 
representation.  

Pursuant to 38 C.F.R. § 20.600, an appellant will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization.  As such, the recognized 
organization of the veteran must be given an opportunity to 
review the file and present arguments on the veteran's 
behalf.  In this case, even though such review and argument 
was presented by DAV in May 2001, this organization was no 
longer the veteran's accredited representative.  38 C.F.R. 
§ 20.607 (an appropriate designation of a new representative 
will automatically revoke any prior designation of 
representation.).  Moreover, it does not appear that the 
organization which the veteran designated as his accredited 
representative, VFW, ever reviewed the file at the local 
level.  Further, a national representative from VFW has 
stated that the Power of Attorney was accepted in error, and 
that VFW's rules of practice prohibit accepting 
representation in an appeal case once the Substantive Appeal 
has been filed.  It does not appear from the record that the 
veteran has been notified of these matters.  

Based upon the foregoing, the Board concludes that the 
veteran's due process rights requires a remand in order for 
the veteran to be informed of the fact that he currently has 
no accredited representative, and to provide him with the 
opportunity to obtain new representation.  If the veteran's 
obtains new representation, the representative should be 
provided with the opportunity to review the veteran's file 
and to present arguments on his behalf.

As noted above, the veteran's claim of service connection for 
a lung disability due to asbestos exposure was previously 
denied by a March 1996 rating decision.  The veteran was 
informed of this decision, and did not appeal.  Consequently, 
this decision is final and can only be reopened with the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. § 3.156(a).  However, it does not 
appear that the RO made any finding as to whether new and 
material evidence had been submitted, nor was the veteran 
informed of this requirement following his February 1999 
request to reopen.  Even if the RO had made an implicit 
determination that new and material evidence had been 
submitted, the Board the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-92.  Since 
the veteran has not had the opportunity to address the 
requirement that new and material evidence be submitted, the 
Board is of the opinion that the RO should inform the veteran 
of the requirement that new and material evidence be 
submitted, and that the veteran be afforded a reasonable 
opportunity to address this requirement.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
[codified at 38 U.S.C.A. §§ 5103A and 5107(a)].  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West , 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).   VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim. Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  However, if the RO 
reopens the claim of service connection for a lung disorder, 
claimed as secondary to asbestos exposure, the RO should 
address in the first instance whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should inform the veteran that 
VFW has stated that they are unable to act 
as his accredited representative in this 
appeal, and that DAV can no longer be 
recognized as his accredited 
representative in the instant case.  He 
should be given the opportunity to obtain 
new representation, be provided with a new 
VA Form 21-22 for this purpose.  If a new 
representative is appointed, the RO should 
provide that representative with an 
opportunity to review the veteran's claims 
file and submit additional argument on his 
behalf.

2.  The RO should also inform the veteran 
of the requirement that he present new and 
material evidence pursuant to 38 C.F.R. 
§ 3.156(a).

3.  The RO should then adjudicate the 
claim of whether new and material evidence 
has been presented to reopen the 
previously denied claim of service 
connection for a lung disorder, claimed as 
secondary to asbestos exposure.  If the 
claim is reopened, before the RO 
adjudicates the claim on the merits, it 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

The purpose of this REMAND is to comply with procedural due 
process of law.  By this remand, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


